DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 9-13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2016/0161367 A1) in view of Chau (US 2016/0109525 A1).
In claim 1, Chu discloses detecting a battery voltage (abstract “detect battery voltage”) of a vehicle's battery (Fig. 1, 200) using a battery sensor connected thereto (Fig. 1, 140 Par. 9 “detect a battery voltage”); determining an operational state of the vehicle using the battery voltage (Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”); and controlling an electronic device coupled to the vehicle's battery (Fig. 1, 100) in accordance with the operational state of the vehicle (Par. 149 “stop supplying power”).
Chu does not explicitly disclose wherein a load is to the vehicle's battery to determine the operational state of the vehicle.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to apply a load to a battery to determine a voltage of the battery based on the teachings of Chau in combination of Chu in order to use the system of Chau to determine the state of the battery (Par. 10) thus improving the accuracy of the system. 
In claim 2, Chu discloses wherein the method further comprises sampling the battery voltage detected by the battery sensor intermittently or continuously (Fig. 5, S560 and Par. 34).
In claim 3, Chu further discloses wherein the method further comprises comparing the battery voltage to a predetermined threshold to determine the operational state of the vehicle (Fig. 5, s530).
In claim 4, Chu and Chau disclose all of claim 3. Cu further discloses wherein the method further comprises monitoring the battery voltage for a predetermined period of time if the battery voltage is below the predetermined threshold (Fig. 5 S520, S530 Par. 71 “timer”).
In claim 5, Chu and Chau disclose all of claim 3. As discussed in claim 1, Chu in combination with Chau teach “wherein the load is applied to the vehicle's battery to determine the operational state of the vehicle”. Chu further discloses “if the battery voltage is below the predetermined threshold value” (Par. 34, 36, and 49).
In claim 9, Chu further discloses wherein the method further comprises controlling at least one device function of the electronic device (Fig. 5 S590).

Chu does not explicitly disclose a load circuit configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle.
However, Chau teaches a load circuit (Fig. 9, 70/144) configured to apply a load (Fig. 9, 70) to a battery (Fig. 9, 18--) to determine a voltage of the battery (Par. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a load circuit configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle based on the teachings of Chau in combination of Chu in order since it was well known in the art to use the system of Chau to determine the state of the battery (Par. 10) thus improving the accuracy of the system.
In claim 11, Chu discloses sampling the battery voltage detected by the battery sensor intermittently or continuously (Fig. 5, S560 and Par. 34).
In claim 12, Chu discloses comparing the battery voltage to a predetermined threshold to determine the operational state of the vehicle (Fig. 5, s530).

In claim 16, Chu and Chau disclose all of claim 10. Chu further discloses identify a change in the battery voltage, using the battery voltage detected by the battery sensor (Fig. 5 S520, S530).
Chu does not explicitly disclose wherein the processor is further configured to control the load circuit to apply the load, and identify a change in the battery voltage due to the load (emphasis added) using the battery voltage detected by the battery sensor.
Chau teaches wherein the processor is further configured to control the load circuit to apply the load (Fig. 9, 136, 144, Par. 10), and a change in the battery voltage due to the load (Par. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the processor further configured to control the load circuit to apply the load, and identify a change in the battery voltage due to the load (emphasis added) using the battery voltage detected by the battery sensor based on the teachings of Chau in combination of Chu in order since it was well known in the art to use the system of Chau to determine the state of the battery (Par. 10) thus improving the accuracy of the system.
In claim 17, Chu and Chau disclose all of claim 16. Chu further discloses wherein the processor is further configured to determine the operational state of the vehicle based on the change in the battery voltage (Fig. 5, S560-570).
voltage due to the load being applied to the vehicle’s battery (Emphasis added).
Chau teaches the change in the battery voltage due to the load being applied to the vehicle’s battery (Par. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose determine the operational state of the vehicle based on the change in the battery voltage due to the load being applied to the vehicle’s battery (Emphasis added) based on the teachings of Chau in combination of Chu in order since it was well known in the art to use the system of Chau to determine the state of the battery (Par. 10) thus improving the accuracy of the system.
In claim 18, Chu and Chau disclose all of claim 10. Chu further discloses wherein the processor is further configured to control at least one function module (Fig. 5, s590) in the electronic device, wherein each of the at least one function module is configured to carry out a function in the electronic device (Par. 44).
	In claim 21 Chu and Chau disclose all of claim 10. Chu further discloses wherein the processor is further configured to generate a report indicating a state of the vehicle’s battery (Fig. 5, s590 examiner considers the sleep command to indicate the state of the vehicle).

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Chau and in further view of Abou-Zied (US 20170282722) hence forth Abou.

Abou teaches electrically connecting a heating element of the electronic device to the vehicle's battery (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to apply the load to the vehicle's battery comprises electrically connecting a heating element of the electronic device to the vehicle's battery as taught by Abou in Chu in order to activate the fan at certain temperatures (Par. 13) thus saving energy by minimizing fan use. 
In claim 7, Chu, Chau and Abou teach all of claim 5, including a load. Cu further discloses wherein the method further comprises identifying a change in the battery voltage due to the load (Fig. 5 S530).
In claim 8, Chu Chau and Abou teach all of claim 7, including a load. Cu further discloses wherein the method further comprises determining the operational state of the vehicle based on the change in the battery voltage (Fig. 3, S360-370).
In claim 15, Chu discloses all of claim 10. Cu does not explicitly wherein the load circuit comprises a heating element. 
Abou teaches electrically connecting a heating element of the electronic device to the vehicle's battery (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the load circuit comprises a heating element as . 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2016/0161367 A1) in view of Kim (US 2009/0068058 A1).
In claim 19, Chu discloses an electrical assembly (Fig. 4), comprising: a battery sensor (Fig. 4, 140) configured to detect a battery voltage (abstract “detect battery voltage”) when connected to a battery of the vehicle (Fig. 4, 200), and a processor in communication with the battery sensor that is configured to: sample the battery voltage detected by the battery sensor (Fig. 4, 160); determine an operational state of the vehicle using the battery voltage (Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”); 
	Chu does not explicitly disclose a volatile emitting device for use in a vehicle, the device comprising: a cartridge having a volatile material therein and control a release of the volatile material in accordance with the operational state of the vehicle; and a housing having a cavity configured to hold the cartridge and electrical assembly.
Kim teaches a volatile emitting device for use in a vehicle (Fig. 3, 100, Fig. 4), the device comprising: a cartridge (Fig. 3, 110/120) having a volatile material therein (Par. 12, “deodorant”) and control a release of the volatile material in accordance with the operational state of the vehicle (Par. 12 “discharging the deodorant using remaining electrical power of the vehicle when an engine of the vehicle is stopped”); and a housing having a cavity configured to hold the cartridge and electrical assembly (Fig. 3, 100, 110/120 examiner considers the modules to include/be inserted into said housing).
. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Kim and in further view of Chau.
In claim 20, Chu does not explicitly disclose wherein the electrical assembly further comprises a load circuit configured to apply a load to the vehicle's battery.
Chau teaches a load circuit (Fig. 9, 70/144) configured to apply a load (Fig. 9, 70) to the vehicle’s battery (Fig. 9, 18--).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the electrical assembly further comprises a load circuit configured to apply a load to the vehicle's battery based on the teachings of Chau in combination of Chu in order since it was well known in the art to use the system of Chau to determine the state of the battery (Par. 10) thus improving the accuracy of the system.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/LINA M CORDERO/Primary Examiner, Art Unit 2857